DETAILED ACTION

1.	Claims 1-20 are presented for consideration.

Claim Objections

2.	Claims 9 is objected to because of the following informalities: 
“the particular side connection” of claim 9 should be corrected as “the actual particular side connection”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. [ US Patent Application No 2016/0330080 ], in view of Christensen et al. [ US Patent Application No 2009/0190598 ], and further in view of Remaker [ US Patent Application No 2012/0213211 ].

4.	As per claim 1, Bhatia discloses the invention as claimed including a system comprising a physical server including a plurality of virtual network interface cards [ i.e. blade server with vNIC-1, vNIC-2 ] [ Figure 1 ], wherein each virtual network interface card is associated with aa actual particular connection of two or more possible connections in a particular network [ i.e. Server vNIC connect to TOR or SW ] [ Figure 1; and paragraphs 0038-0039 ] and an actual particular side of two or more possible sides in the particular network [ i.e. Server vNIC connect to virtual switches ] [ Figure 1; and paragraphs 0040, 0066, and 0073 ], and wherein the virtual network interface card is automatically assigned a new electronic address [ i.e. generate synthetics links using MAC address link creation logic ] [ paragraphs 0011, and 0042 ].  However, Bhatia does not specifically disclose the new electronic address including a new connection value which identifies the actual particular connection, and a new side value which identifies the actual particular side.  Christensen discloses the new electronic address including a new connection value which identifies the actual particular connection [ i.e. Network Element ID for uniquely identifying a given access node in a given domain ] [ Abstract; and paragraphs 0042, and 0051 ], and a new side value which identifies the actual particular side [ i.e. Port ID for uniquely identifying an end-user port at the given access node ] [ Abstract; and paragraphs 0045, and 0050 ].  
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Bhatia and Christensen would enable to provide a method of ensuring unique locally administered MAC addresses when several solutions operate autonomously, or when several nodes belonging to separate solutions operate in the same Ethernet network utilizing locally administered addresses [ Christensen, paragraph 0009 ].
	Bhatia in view of Christensen does not specifically disclose assigned at least once every twenty-four hours without checking to determine whether a current connection value and current side value of a current electronic address are valid, wherein the current connection value is changeable within any twenty-four hour period such that the current connection value does not reliably identify the actual particular connection so that assigning the new electronic address which includes the new connection value automatically and at least once every twenty-four hour without checking to determine whether the current connection value is valid reliably identifies the actual particular connection associated with the virtual network interface card in the particular network, and wherein the current side value is changeable within any twenty-four hour period such that the current side value does not reliably identify the actual particular side so that assigning the new electronic address which includes the new side value automatically and at least once every twenty-four hour without checking to determine whether the current side value is valid reliably identifies the actual particular side associated with the virtual network interface card in the particular network.
	Remaker discloses assigned at least once every twenty-four hours without checking to determine whether a current connection value and current side value of a current electronic address are valid [ i.e. new random wireless-side MAC address at 3:00 AM ] [ paragraph 0029 ], wherein the current connection value is changeable within any twenty-four hour period such that the current connection value does not reliably identify the actual particular connection so that assigning the new electronic address which includes the new connection value automatically and at least once every twenty-four hour without checking to determine whether the current connection value is valid reliably identifies the actual particular connection associated with the virtual network interface card in the particular network, and wherein the current side value is changeable within any twenty-four hour period such that the current side value does not reliably identify the actual particular side so that assigning the new electronic address which includes the new side value automatically and at least once every twenty-four hour without checking to determine whether the current side value is valid reliably identifies the actual particular side associated with the virtual network interface card in the particular network [ i.e. changing the MAC address based on variety of condition including the time of day or every day at the following times 0:30 ] [ Figure 5; claim 4; and paragraphs 0035, 0039 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Bhatia, Christensen and Remaker because the teaching of Remaker would enable to increase individual privacy by preventing a burned-in MAC address on a wireless access point from being used to identify a geographical location of that access point [ Remarker, paragraph 0013 ].

5.	As per claim 2, Bhatia discloses wherein the physical server is a blade server [ Figure 1 ], and the electronic address is a media access control address [ i.e. MAC address ] [ paragraph 0042 ].
  
6.	As per claim 3, Bhatia discloses wherein the two or more possible connections include a first physical fabric and a second physical fabric [ i.e. TOR 1-4 ] [ Figure 1; and paragraphs 0038, and 0039 ].
  
7.	As per claim 4, Bhatia discloses wherein the two or more possible sides include a first virtual switch and a second virtual switch [ i.e. virtual switches in the blade/rack mount servers ] [ paragraphs 0005, and 0040 ].  

8.	As per claim 5, Christensen discloses wherein each possible connection of the two or more possible connections is identified by one of two or more values [ paragraphs 0028, and 0037 ].
  
9.	As per claim 6, Bhatia in view of Christensen, and Remaker discloses the system of claim 5, furthermore, Bhatia discloses wherein the electronic address is a unique address within a particular network [ i.e. MAC ] [ paragraph 0042 ], and Christensen discloses wherein each possible connection of the two or more possible connections is identified by one or more additional values to achieve the unique address [ i.e. unique locally administered MAC addresses ] [ Abstract; and paragraph 0009 ].  

10.	As per claim 7, Chirstensen discloses wherein each possible side of the two or more possible sides is identified by one of two or more values [ i.e. value 0 and 1 ] [ paragraphs 0028, and 0037 ].  

11.	As per claim 8, Bhatia in view of Christensen, and Remaker discloses the system of claim 7, furthermore, Bhatia discloses wherein the electronic address is a unique address within the particular network [ i.e. MAC ] [ paragraph 0042 ], and Christensen disclsoes wherein each possible side of the two or more possible sides is identified by one or more additional values to achieve the unique address  [ i.e. unique locally administered MAC addresses ] [ Abstract; and paragraph 0009 ].  

12.	As per claim 9, Bhavia discloses the invention as claimed including a system comprising a physical blade server including a plurality of virtual network interface cards [ i.e. blade server with vNIC-1, vNIC-2 ] [ Figure 1 ], wherein each virtual network interface card is associated with an actual particular server connection of two or more possible server connections in a particular network [ i.e. Server vNIC connect to TOR or SW ] [ Figure 1; and paragraphs 0038-0039 ] and an actual particular side connection of two or more possible side connections in the particular network [ i.e. Server vNIC connect to virtual switches ] [ Figure 1; and paragraphs 0040, 0066, and 0073 ], and wherein the virtual network interface card is automatically assigned a new media access control address  [ i.e. generate synthetics links using MAC address link creation logic ] [ paragraphs 0011, and 0042 ].  However, Bhatia does not specifically disclose the new media access control address including a new server connection value which identifies the actual particular server connection, and a new side connection value which identifies the actual particular side connection.  Christensen discloses the new media access control address including a new server connection value which identifies the actual particular server connection [ i.e. Network Element ID for uniquely identifying a given access node in a given domain ] [ Abstract; and paragraphs 0042, and 0051 ], and a new side connection value which identifies the actual particular side connection [ i.e. Port ID for uniquely identifying an end-user port at the given access node ] [ Abstract; and paragraphs 0045, and 0050 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Bhatia and Christensen would enable to provide a method of ensuring unique locally administered MAC addresses when several solutions operate autonomously, or when several nodes belonging to separate solutions operate in the same Ethernet network utilizing locally administered addresses [ Christensen, paragraph 0009 ].
	Bhatia in view of Christensen does not specifically disclose assigned at least once every twenty-four hours without checking to determine whether a current server connection value and a current side connection value of a current media access control address are valid, wherein the current connection value is changeable within any twenty-four hour period such that the current connection value does not reliably identify the actual particular connection so that assigning the new media access control address which includes the new server connection value automatically and at least once every twenty-four hour without checking to determine whether the current server connection value is valid reliably identifies the actual particular server connection associated with the virtual network interface card in the particular network, and wherein the new side connection value is changeable within any twenty-four hour period such that the current side connection value does not reliably identify the actual particular side connection so that assigning the new media access control address which includes the new side connection value automatically and at least once every twenty-four hour without checking to determine whether the current side connection value is valid reliably identifies the actual particular side connection associated with the virtual network interface card in the particular network.
	Remaker discloses assigned at least once every twenty-four hours without checking to determine whether a current server connection value and a current side connection value of a current media access control address are valid  [ i.e. new random wireless-side MAC address at 3:00 AM ] [ paragraph 0029 ], wherein the current connection value is changeable within any twenty-four hour period such that the current connection value does not reliably identify the actual particular connection so that assigning the new media access control address which includes the new server connection value automatically and at least once every twenty-four hour without checking to determine whether the current server connection value is valid reliably identifies the actual particular server connection associated with the virtual network interface card in the particular network, and wherein the new side connection value is changeable within any twenty-four hour period such that the current side connection value does not reliably identify the actual particular side connection so that assigning the new media access control address which includes the new side connection value automatically and at least once every twenty-four hour without checking to determine whether the current side connection value is valid reliably identifies the actual particular side connection associated with the virtual network interface card in the particular network [ i.e. changing the MAC address based on variety of condition including the time of day or every day at the following times 0:30 ] [ Figure 5; claim 4; and paragraphs 0035, 0039 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Bhatia, Christensen and Remaker because the teaching of Remaker would enable to increase individual privacy by preventing a burned-in MAC address on a wireless access point from being used to identify a geographical location of that access point [ Remarker, paragraph 0013 ].

13.	As per claim 10, Bhatia discloses wherein the two or more possible server connections include a first physical fabric and a second physical fabric [ i.e. TOR 1-4 ] [ Figure 1; and paragraphs 0038, and 0039 ].  

14.	As per claim 11, Bhatia discloses wherein the two or more possible side connections include first virtual switch and a second virtual switch [ i.e. virtual switches in the blade/rack mount servers ] [ paragraphs 0005, and 0040 ].  

15.	As per claim 12, Christensen discloses wherein the media access control address is includes six octets, with each octet including two hexadecimal values [ paragraph 0007 ].

16.	As per claim 14, Chirstensen discloses wherein each possible server connection of the two or more possible server connections is identified by one of two or more hexadecimal values [ paragraph 0007 ]. 
 
17.	As per claim 15, Bhatia, in view of Christensen, and Remaker discloses the system of claim 14, furthermore, Bhatia discloses wherein the electronic address is a unique address within the particular network [ i.e. MAC ] [ paragraph 0042 ], and Christensen discloses wherein each possible server connection of the two or more possible server connections is identified by one or more additional hexadecimal values to achieve the unique address [ paragraph 0007 ].

18.	As per claim 16, Christensen discloses wherein each possible side connection of the two or more possible side connections is identified by one of two or more hexadecimal values [ paragraph 0007 ].  

19.	As per claim 17, Bhatia, in view of Christensen, and Remaker discloses the system of claim 16, Bhatia discloses wherein the electronic address is a unique address within the particular network [ i.e. MAC ] [ paragraph 0042 ], and Christensen disclsoes wherein each possible side connection of the two or more possible side connections is identified by one or more additional hexadecimal values to achieve the unique address [ paragraph 0007 ].  


20.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. [ US Patent Application No 2016/0330080 ], in view of Christensen et al. [ US Patent Application No 2009/0190598 ], and further in view of Remaker [ US Patent Application No 2012/0213211 ], and  Applicants’ Admitted Prior Art [ hereinafter as AAPA ].

21.	As per claim 13, Bhatia in view of Christensen and Remaker does not specifically disclose wherein the server connection value and the side connection value are in a fourth octet of the media access control address.  AAPA discloses wherein the server connection value and the side connection value are in a fourth octet of the media access control address [ paragraph 0005 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Bhatia, Christensen, Remaker and AAPA because the teaching of AAPA would enable to control and manage connections in an efficiency manner.
  
 
22.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. [ US Patent Application No 2016/0330080 ], in view of Applicants’ Admitted Prior Art [ hereinafter as AAPA ], and further in view of Christensen et al. [ US Patent Application No 2009/0190598 ], and further in view of Remaker [ US Patent Application No 2012/0213211 ].

23.	As per claim 18, Bhatia discloses the invention as claimed including a system comprising a physical blade server including a plurality of virtual machines [ i.e. blade server ] [ Figure 1 ], with each virtual machine running an operating system [ Figure 7; and paragraphs 0076, and 0077 ] and a software application and being connected via a first virtual port to a first virtual switch and being connected via a second virtual port to a second virtual switch [ i.e. Virtual Machines connect to virtual switches ] [ Figure 1; and paragraphs 0039, and 0040 ]; two or more first virtual network interface cards connected to the first virtual switch, and one of the first virtual network interface cards being connected to a first physical fabric and another of the first virtual network interface cards being connected to a second physical fabric [ i.e. Server vNIC connect to TOR and virtual switches ] [ Figure 1; and paragraphs 0038-0039 ]; and two or more second virtual network interface cards connected to the second virtual switch, and one of the second virtual network interface cards being connected to the first physical fabric and another of the second virtual network interface cards being connected to the second physical fabric [ i.e. Server vNIC connect to virtual switches ] [ Figure 1; and paragraphs 0040, 0066, and 0073 ], wherein each the first and second virtual network interface cards is automatically assigned a new media access control address  [ i.e. generate synthetics links using MAC address link creation logic ] [ paragraphs 0011, and 0042 ].  Bhatia does not specifically disclose the new media access control address having six octets, including a fourth octet.  AAPA discloses MAC having six octets including a fourth octet [ specification, paragraph 0005 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Bhatia and AAPA because the teaching of AAPA would enable to control and manage connections in an efficiency manner.  Bhatia in view of AAPA does not specifically disclose a new server connection hexadecimal value which identifies an actual particular first or second physical fabric to which the virtual network interface card is connected, and a new side hexadecimal value which identifies an actual particular first or second virtual switch to which the virtual network interface card is connected.  Christensen discloses a new server connection hexadecimal value which identifies the actual particular first or second physical fabric to which the virtual network interface card is connected [ i.e. Network Element ID for uniquely identifying a given access node in a given domain ] [ Abstract; and paragraphs 0042, and 0051 ], and a new side hexadecimal value which identifies the actual particular first or second virtual switch to which the virtual network interface card is connected [ i.e. Port ID for uniquely identifying an end-user port at the given access node ] [ Abstract; and paragraphs 0045, and 0050 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Bhatia, AAPA and Christensen because the teaching of Christensen would enable to provide a method of ensuring unique locally administered MAC addresses when several solutions operate autonomously, or when several nodes belonging to separate solutions operate in the same Ethernet network utilizing locally administered addresses [ Christensen, paragraph 0009 ].  Bhatia in view of AAPA and Christensen does not specifically disclose assigned at least once every twenty-four hours without checking to determine whether a current server connection hexadecimal value and a current side connection hexadecimal value of a current media access control address are valid, wherein the current server connection hexadecimal value is changeable within any twenty-four hour period such that the current connection hexadecimal value does not reliably identify the actual particular first or second physical fabric to which the virtual network interface card is connected so that assigning the new media access control address which includes the new server connection value automatically and at least once every twenty-four hours without checking to determine whether the current server connection value is valid reliably identifies the actual particular first or second physical fabric associated with the virtual network interface card in a particular network, and wherein the current side connection hexadecimal value is changeable within any twenty-four hour period such that the current side connection hexadecimal value does not reliably identify the actual particular first or second virtual switch to which the virtual network interface card is connected so that assigning the new media access control address which includes the new side connection hexadecimal value automatically and at least once every twenty-four hours without checking to determine whether the current side connection value is valid reliably identifies the actual particular first or second virtual switch associated with the virtual network interface card in the particular network.  Remaker discloses assigned at least once every twenty-four hours without checking to determine whether a current server connection hexadecimal value and a current side connection hexadecimal value of a current media access control address are valid  [ i.e. new random wireless-side MAC address at 3:00 AM ] [ paragraph 0029 ], wherein the current server connection hexadecimal value is changeable within any twenty-four hour period such that the current connection hexadecimal value does not reliably identify the actual particular first or second physical fabric to which the virtual network interface card is connected so that assigning the new media access control address which includes the new server connection value automatically and at least once every twenty-four hours without checking to determine whether the current server connection value is valid reliably identifies the actual particular first or second physical fabric associated with the virtual network interface card in a particular network, and wherein the current side connection hexadecimal value is changeable within any twenty-four hour period such that the current side connection hexadecimal value does not reliably identify the actual particular first or second virtual switch to which the virtual network interface card is connected so that assigning the new media access control address which includes the new side connection hexadecimal value automatically and at least once every twenty-four hours without checking to determine whether the current side connection value is valid reliably identifies the actual particular first or second virtual switch associated with the virtual network interface card in the particular network [ i.e. changing the MAC address based on variety of condition including the time of day or every day at the following times 0:30 ] [ Figure 5; claim 4; and paragraphs 0035, 0039 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Bhatia, AAPP, Christensen and Remaker because the teaching of Remaker would enable to increase individual privacy by preventing a burned-in MAC address on a wireless access point from being used to identify a geographical location of that access point [ Remarker, paragraph 0013 ].

24.	As per claim 19, Bhatia discloses wherein the virtual network interface cards are connected to the first and second physical fabrics by an input/output module [ Figure 7; and paragraph 0088 ].  

25.	As per claim 20, Bhatia discloses wherein each of the first and second physical fabrics is connected to two or more uplink switches [ i.e. TOR connect to SW ] [ Figure 1 ].

Response to Arguments

26.	Applicant’s arguments with respect to amended claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446